DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For claim 1, for the purpose of clarity, please change “the location” in line 17 to “a location” in the cited claim. 
For claim 2, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 3, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 4, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 5, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 6, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 7, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 8, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 9, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 9, for the purpose of clarity, please change “the timing” in line 2 to “a timing” in the cited claim. 
For claim 9, for the purpose of clarity, please change “a second audio reproducing device” in line 4 to “the second audio reproducing device” in the cited claim. 
For claim 9, for the purpose of clarity, please remove “substantially” in line 5 in the cited claim. 
For claim 9, for the purpose of clarity, please change “a user” in line 6 to “the user” in the cited claim. 
For claim 10, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 11, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 11, for the purpose of clarity, please change “the connection status” in line 2 to “a connection status” in the cited claim. 
For claim 12, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 13, for the purpose of clarity, please change “An audio transmitter” in line 1 to “The audio transmitter” in the cited claim. 
For claim 13, for the purpose of clarity, please change “a computing device” in line 1 to “The computing device” in the cited claim. 
For claim 14, for the purpose of clarity, please change “the sound volume” in line 13 to “a sound volume” in the cited claim. 
For claim 14, for the purpose of clarity, please change “the location” in line 15 to “a location” in the cited claim. 
For claim 14, for the purpose of clarity, please change “a location” in line 19 to “the location” in the cited claim. 
For claim 14, for the purpose of clarity, please change “a location” in line 19 to “the location” in the cited claim. 
For claim 14, for the purpose of clarity, please change “a defined threshold” in line 19 to “the defined threshold” in the cited claim. 
For claim 15, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim. 
For claim 15, for the purpose of clarity, please change “the identification advertisement” in line 3 to “an identification advertisement” in the cited claim. 
For claim 15, for the purpose of clarity, please change “a location” in line 4 to “the location” in the cited claim. 
For claim 16, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim. 
For claim 17, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim. 
For claim 18, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 19, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 19, for the purpose of clarity, please change “the identification advertisement” in line 2 to “an identification advertisement” in the cited claim. 
For claim 19, for the purpose of clarity, please change “a user” in line 4 to “the user” in the cited claim. 
For claim 19, for the purpose of clarity, please change “a personal first sound reproducing device” in lines 5-6 to “the personal first sound reproducing device” in the cited claim. 
For claim 20, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 20, for the purpose of clarity, please change “a user” in line 4 to “the user” in the cited claim. 
For claim 21, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 21, for the purpose of clarity, please change “a personal first sound reproducing device” in line 2 to “the personal first sound reproducing device” in the cited claim. 
For claim 21, for the purpose of clarity, please change “an audio transmitter” in line 5 to “the audio transmitter” in the cited claim. 
For claim 21, for the purpose of clarity, please change “a user” in line 6 to “the user” in the cited claim. 
For claim 22, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 22, for the purpose of clarity, please change “an audio transmitter” in lines 1-2 to “the audio transmitter” in the cited claim. 
For claim 22, for the purpose of clarity, please change “a user” in line 2 to “the user” in the cited claim. 
For claim 23, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 24, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 25, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 26, for the purpose of clarity, please change “An audio reproducing system” in line 1 to “The audio reproducing system” in the cited claim.
For claim 27, for the purpose of clarity, please change “at least one personal first audio reproducing device, the at least one personal first audio reproducing device” in lines 2-3 to “the personal first audio reproducing device” in the cited claim.
For claim 28, for the purpose of clarity, please change “a personal first audio reproducing device” in lines 2-3 to “the personal first audio reproducing device” in the cited claim.
For claim 28, for the purpose of clarity, please change “a user” in line 3 to “the user” in the cited claim. 
Conclusion
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653